DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 03/28/2021.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40, 48 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,304,347. The method of in response to detecting the activity data in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert  It would have been obvious to read the broader limitation of the instant application 16/655,067 into the narrower limitation of the U.S. Patent No. 10/489,508 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 48 and 56 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 10,304,347.

Instant Application No. 16/418,786. 
Claim 48.  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and one or more sensors, the one or more programs including instructions for: 
detecting, via the one or more sensors, activity data; in response to detecting the activity data:
in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance, and in accordance with a determination that the activity data does not satisfy the activity criteria, forgoing display of the alert;
receiving a first user input corresponding to a selection of the first affordance: and
in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity.


Claim 1.  A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device with a display, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to: 
display a first user interface screen on the display, the first user interface screen including: a user interface object indicating a time of day; an affordance representing a pedometer application, wherein the affordance comprises a set of information obtained from the pedometer application, the set of information being updated in accordance with data from the pedometer application, and wherein the affordance is displayed as a complication associated with the user interface object; detect a user input corresponding to a selection of the affordance; and in response to detecting the user input: cease to display the first user interface screen, including the user interface object indicating the time of day and the affordance representing the pedometer application; and display a second user interface screen corresponding to the pedometer application.



Allowable Subject Matter
Claims 40-42, 44-50, 52-58 and 60-63 allowed over the prior arts of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171